DETAILED ACTION
	Claims 1-20 are pending.
	Allowable Subject Matter
Claims 1-20 are allowed.
	Claim 1 recites a continuous system of producing electricity directly from biogas comprising an animal manure digester that produces methane, carbon dioxide, and sulfur compounds, a biogas treatment apparatus that continuously treats the digester gas to remove sulfur compounds, a purification treatment apparatus that removes compounds deleterious to methane-to-electricity fuel cell operation, including hydrogen sulfide, and a solid oxide fuel cell.  The claim further recites an apparatus configured to measure, record, and transmit data, to a cloud based computer system and thereby determination of an amount of renewable energy credits attributable to conversion of biogas to electricity.
	Prior art Yun et al. (US 2015/0030944) teaches a fuel cell system that uses separated biogas comprising a digester that produces methane, carbon dioxide, and sulfur compounds, a separator that removes sulfur compounds and hydrogen sulfide, and a solid oxide fuel cell that produces electricity (par. 12-13, 17-34; fig. 1, 2).  Yun does not teach an apparatus configured to measure, record, and transmit data, to a cloud based computer system and thereby determination of an amount of renewable energy credits attributable to conversion of biogas to electricity.






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729